DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an application dated on June 19, 2020.  Claims 1-22 are pending.  All pending claims are examined.
Continuation Application
This application is a continuation application of U.S. Application No. 16906983, filed 06/19/2020 is a continuation of 15153561(“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim 1: Ineligible
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, which is illustrative of the independent claims including claim 8, recites: 
As to claim 1 recites:
1. A method of interfacing with a financial institution using a computer interface, the method comprising the steps of:
(a) receiving at a first computer system of the financial institution an interface request from a customer after the customer has reached, via a path through a computer network, a predetermined webpage for the financial institution;
(b) determining the path through the computer network;
(c) presenting at a second computer being operated by the customer to interface with the financial institution a first content to the customer, wherein said first content includes a list of and wherein the first content is determined by the determined path through the computer network, and wherein the first content includes a list of products wherein one of the products is automatically chosen for highlighting on a display device being viewed by the customer wherein the product highlighted is based on the determined path through the computer network;
(d) receiving at the first computer system a first input from the customer, wherein said first input includes a product choice from the list of products offered by the financial institution;
	(e) determining at the first computer system whether the customer is a current online client of the financial institution by authenticating a first set of information submitted by the customer wherein the first set of information includes at least one of: an online client user identification and password for the customer; if the customer is a sole proprietorship a last name of an owner of the sole proprietorship and part of an identification number associated with the
owner; if the customer is a non-sole proprietorship a business name and a part of an identification number associated with the customer;
(f) authenticating the first set of information using a pre-existing client identification profile for the customer;
(g) receiving at the first computer system a second set of information sent by the customer wherein the second set of information includes at least one of business information for the customer, information for an authorized agent for the customer, and information for an authorized signer for the customer;
(h) presenting at the second computer the second set of information to the customer for review by the customer and receiving a third set of information from the customer wherein the third set of information comprises the second set of information and any modifications to the second set of information made by the customer;
(i) presenting at the second computer a set of terms and conditions to the customer;
(j) receiving at the first computer system an application from the customer;
(k) verifying at the first computer system a first part of the third set of information if the customer is a sole proprietor;
(1) verifying at the first computer system a second part of the third set of information if the customer is not a sole proprietor;
(m) determining at the first computer system a credit score for the customer which is representative of the customer’s credit;

(n) presenting at the second computer a set of account options to the customer wherein the account options presented are based at least in part on the verification of the third set of information and the customer’s credit score;
(o) receiving at the first computer system a second input from the customer, wherein the second input comprises a decision including at least one of sending a check by mail to the financial institution, making a deposit at a branch of the financial institution, electronically transferring funds to the financial institution from a source outside of the financial institution, and providing funding from a preexisting account at the financial institution;
(p) verifying at the first computer system the second input;
(q) determining at the first computer system if the customer is to be enrolled for a checkcard and if so processing at the first computer system a checkcard enrollment for the customer at a predefined level based at least in part on one or more first predetermined factors;
at the first computer system whether the customer is to be enrolled in a business online program;
(s) determining at the first computer system whether the customer is to be enrolled in a third-party merchant services program based at least in part on predetermined requirements for the third-party merchant and if so processing at the first computer system a merchant services program enrollment for the customer at a predefined level based at least in part on one or more second predetermined factors; and
(t) presenting at the second computer information to the customer related to the customer’s products, accounts, or enrollments, wherein the verifying of the second part of the third set of information includes determining a second verification information, evaluating the second verification information including comparing the first part of the third set of information with at least one of publicly- available information for the customer or information for the customer predetermined by the financial institution, querying the customer, verifying the customer’s answers to the queries, and authenticating the customer based on the second verification information and the customer’s answers, and wherein the evaluation of the second verification information includes:
(i) evaluating a first verification index;
(ii) if the first verification index is acceptable, querying the customer and verifying the customer’s answers, otherwise if the first verification index is not acceptable or if the customer’s answers are not acceptable, determining if the customer is an existing client of the financial institution and if so, placing the customer in a pending status;
(ii) if the customer’s answers are acceptable, evaluating a second verification index;
(iv) if the second verification index is not acceptable, determining if the customer is an existing client of the financial institution and if so, placing the customer in a pending status, otherwise if the customer is not an existing client of the financial institution, determining if the age of the customer’s business is less than a predetermined threshold and if so, placing the customer in a pending status;
(v) if the second verification index is acceptable, evaluating a third verification index;
(vi) if the third verification index is acceptable, determining a fourth verification index, evaluating the fourth verification index, and if the fourth verification index is not acceptable, ending the process; and
(vii) if the third verification index is not acceptable, performing exception processing and if the exception is not cleared, ending the process, otherwise if the exception is cleared, determining a fourth verification index, evaluating the fourth verification index, and if the fourth verification index is not acceptable, ending the process, wherein the first verification index includes information related to a business of the customer, the second verification index includes personal information for an authorized representative of the customer, the third verification index includes information for a relationship between the authorized representative of the customer and the business of the customer, and the fourth verification index is based on a fraud evaluation of the customer and the authorized representative of the customer.”
This is an abstract idea of a certain method of organizing human activity, since it recites commercial or legal interactions, namely online account opening verification i.e. executing online account enrollment by verifying the prospective accountholder’s 
Account opening request verification involves the receipt, transmittal and comparison of information to process an account opening request.  Besides reciting the abstract idea, the remaining claim limitations are the computer network and computer system which are recited as generic computer components (see App Spec. paras. 0027-0030).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. general purpose computer systems) to receive/modify existing information entered.  The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Further the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Likewise, dependent claims 2-7 and 9-22 further recite limitations that describe the criteria used for the evaluation process at a high level of generality and do not integrate the practical application or provide an inventive concept.
claims 1-22 are not patent eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zigman, USP Pub. No. 20080294547.
Egnatious, USP No. 7849003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696